DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US 3,799,729) in view of Lemelson (US 4,632,654).
	Regarding Claim 1, Hagen teaches a two-axis rotational molding apparatus  (Fig. 1 abs, bifurcated support ...horizontal axis ...common axis which is normal to the axis of the support) comprising: 
a major axis arm comprising an open end and a closed end in a "U" shape (Fig. 1 Col. 3 ll. 11-12 shaft – 104 of a bifurcated substantially U-shaped hollow support – 4...shaft – 104 ...driven to rotate about an axis – 7...), a circular frame formed at the open end (Fig. 4 Col. 2 ll. 31-34; Col. 4 ll. 57-59...mold-supporting means including at least one mold holding or carrying frame of ...circular outline and coupling means for connecting the frame to shaft....), 
a minor axis frame (Fig. 4 Col. 3 ll. two parallel prongs or arms – 14 the outer end portion ...carry driven stub shafts – 5 rotatable about a common axis – 8 ...normal to and crosses the axis -7 of the shaft – 104) mounted to the circular frame of the major axis arm (Fig. 4 Col. 4 ll. 57- 61 mold holding or carrying frame – 90 of substantially circular outline (may form a true circle...or oval)...stub shaft -91 corresponds to one of the stub shafts – 5)  and comprising a plurality of truss bars (Fig. 4 Col. 4 ll. 62-64 frame – 90 is coupled with the retaining plate – 92 by means of three equidistant radially extending elastic connecting elements – 10), 

    PNG
    media_image1.png
    665
    1117
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    784
    media_image2.png
    Greyscale


a mold container disposed within the minor axis frame (Fig 1 Col. 3 stub shafts – 5 support and rotate holding or carrying frames – 9 for suitable molds (not shown)) and housing a thermoplastic material (Col. 1 ll. 5-11 present invention related to rotational casting or molding machines...a hollow mold receives a charge of plastic material (e.g., thermoplastic material)) 
wherein the major axis arm and the minor axis frame simultaneously rotate within the rotational molding apparatus (Col. 2 ll. 27-30 ...driven means for rotating the support and for rotating the shaft relative to the support), forming the thermoplastic material in the shape of the interior space of the mold container when the rotational molding apparatus is under heat (Col. 1 ll. 9-16 charge of ...thermoplastic material...distributed along its internal surface while the mold rotates about several axes. The mold is heated during rotation so that the introduced charge is in a flowable state to insure a desired distribution of plastic material in all portions of thus obtained hollow article...).
However, Hagen discloses elastic connecting elements consisting of leaf springs disposed on the circular frame (Col. 4 ll. 62-66)  and not a plurality of wheel blocks housing a plurality of wheel bearings.

Lemelson discloses a rotation molding apparatus (abs) whereby a mold is rotated and pivoted about a major and minor axis (Figs. 1, 2 Col. 5 ll. 16-17 ...longitudinal and lateral axes...)
Lemelson further discloses a plurality of wheel blocks, wherein each wheel block of the plurality of wheel blocks (Fig. 1 Col. 3 ll. 65-68; Col. 5 ll. 25-27 central frame – 25 and are supported in bearing by pillow blocks – 23 and 28; ...Frame – 25 contains... pillow blocks – 23, 27...;) houses a plurality of wheel bearings (Fig. 1, 2 Col. 3 ll. 65-68; Col. 5 l. 27... bearings or pillow blocks ...which bearing respectively rotationally support a first shaft – 31A and a second shaft – 31B...;, the major axis arm being rotatable about a major axis (Fig. 1 Col. 5 secured to the centers of longitudinal beams – 21A and 21 B of the outer frame – 21); 
wherein the minor axis frame contacts the plurality of wheel bearings within the plurality of wheel blocks for rotation about a minor axis(Figs. 1  2 Col. 3 ll. 65-68....Frame – 25 contains bearing or pillow blocks – 26 and 27...centrally supported on the lateral beams of the frame...bearings respectively rotationally support a first shaft – 31A and a second shaft 31B...); See Fig. 2 below  
	
    PNG
    media_image3.png
    871
    1283
    media_image3.png
    Greyscale
	

and wherein each wheel bearing of the plurality of wheel bearings comprises a plurality of tapered roller bearings disposed therein (Figs. 1   5 Col. 7 ll. 63-67;Col. 8 ll. 21-24...rod – 24 is fixedly secured to the frame – 25....bolted or welded...and extends through a tapered roller bearing – 23B supported within a pillow block – 23...: Shaft – 28 is fixedly supported on the inner frame – 25 by means of a ...pillow block – 23B wo which it is welded or pinned and extends through a tapered roller bearing – 21B...).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined Hagen with Lemelson whereby a two-axis rotational molding apparatus with a major  arm and minor axis circular frame would have disposed about the circular frame of Hagen, the plurality of wheel (roller) bearings of Lemelson such that the minor axis frame contacts the plurality of wheel bearings with the plurality of wheel blocks for rotation about the minor axis. 
This feature is advantageous because both the outer and inner frame are supported and secured by wheel bearing to provided movements including rotating and pivoting movements (Col. 5 ll. 15-29) distributing the molding material throughout the mold (Col. 3 ll. 55-57). 

Regarding Claim 2, the combination of Hagen and Lemelson disclose all the limitations of Claim 1 and Hagan further discloses a mounting frame attached to the mold wherein the mounting frame comprises a first plurality of mounting plates defining a first perimeter (Fig 4 Col. 4 ll. 4-7 l. 67- Col. 5 l. 2 retaining plates – 93  of the frame -90).

Regarding Claim 3, the combination of Hagen and Lemelson disclose all the limitations of Claim 2 and Hagan further discloses the minor axis frame comprises a second plurality of mounting plates corresponding to the first plurality of mounting plates, wherein the mold is attached to the minor axis frame by bolting the first plurality of mounting plates to the second plurality of mounting plates (Figs 1 4 Col. 4 l. 60 – Col. 5 l. 7  stub shaft carries retaining plate – 92 coupled by connecting elements – 10 movably coupled to the retaining plate – 93 on both sides See Fig. 3 where Fig. 4 is the circular embodiment of polygonal Fig. 3. below:
		
    PNG
    media_image4.png
    550
    732
    media_image4.png
    Greyscale

Regarding Claim 4, the combination of Hagen and Lemelson disclose all the limitations of Claim 3 and Hagen further discloses an inner framework defining a second perimeter, wherein the first perimeter and second perimeter define a walkway therebetween (Fig 3 – see above Col. 4 ll. 18-23 ...outer end portion of the elastic element – 10 are connected with the plates – 13 by means of U-shaped straps – 17 and the inner end portions of such elastic elements are connected with the retaining plate – 16 of the respective stub shaft – 5 by similar straps – 18 – where in Fig. 4 see above stub shaft – 5 corresponds – 91 and 16 corresponds to 92 and U-shaped straps – 17 correspond to 95. Connecting elements – 10 are identical) .

Regarding Claim 9, the combination of Hagen and Lemelson disclose all the limitations of Claim 1, however, while Hagen discloses that the connecting elements compensate for differences in the expansion or contraction of the frames (Col. 5 ll. 49-53), neither one discloses that the bearing pocket housing the plurality of tapered roller bearings comprises empty space sufficient to accommodate thermal expansion of the plurality of tapered roller bearings. 
However, It would have been obvious to one with ordinary skill in the art to apply the use of a known technique to a known device, in this case, a tapered roller bearing subject to thermal expansion (MPEP2143  § I.C.). This is emphasized in the following informational article provided by GMN Bearing USA: The Importance of Shaft & Housing Calculations April 21, 2021 p. 2 http://web.archive.org/web/20210421023026/https://www.gmnbt.corn/ball-bearing: “A slip-fit on the housing leaves space for thermal growth to occur, which happens when temperatures rise during operation.”
2.	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hagen (US 3,677,670) and Lemelson (US 4,632,654) as applied to Claim 1 above, and further in view of  Ragard (US 4,938,087).
Regarding Claim 5, the combination of Hagen and Lemelson disclose all the limitations of Claim 1 but do not disclose that each wheel block of the plurality of wheel blocks comprises at least three wheel bearings.
Ragard teaches a positioning system for a movable linear axis system for automated systems involving X-Y position to hold rods or shafts (abs). Within a low inertia servomotor a speed reduction unit comprises three wheel bearings which are each in contact with a rotating output shaft (Fig. 6 Col. 2 l 67- Col. 3 l. 1 three wheel bearings – 62 output shaft – 64) See Fig. 6 below:
			
    PNG
    media_image5.png
    779
    835
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hagen/Lemelson combination whereby the plurality of wheel blocks housing a plurality of wheel bearing disposed around the circular frame of the mounted minor axis on a two-axis rotational molding apparatus would also have that each wheel block comprises at least three wheel bearings contacting the minor axis frame of Hagan/Lemelson on at least three sides, as taught by Ragard.
This would be advantageous because this triad of wheel bearings would prevent slipping with a sufficient force for rotating the minor axis frame (Fig. 6, Col. 3, ll. 4-11). 

Regarding Claim  6, the combination of Hagen, Lemelson and Ragard teach all the limitations of claim 5 however do not disclose that each wheel block of the plurality of wheel blocks comprises at least six wheel bearings wherein at least two of the at least six wheel bearings contact the minor axis frame on three sides.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the at least three wheel bearings to at least six wheel bearing since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. This would have been a motivation because these added wheel bearings would prevent backlash from occurring during the movement of linear axes (Col. 3 ll. 43-45).  Note: “backlash” occurs when there is an issue in position when an axis changes direction See MachMotion Newsletter 01/18/2021 “What is Backlash? p.2 http-I/web archive org/web/20210118224106/http:///machmotion com/blog/what-is-backlash-and-how-to-correct-it

3.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hagen (US 3,677,670) and Lemelson (US 4,632,654) as applied to Claim 1 above, and further in view of Kouscheschi (US 2011/0150382).
Regarding Claim 7, the combination of Hagen and Lemelson disclose all the limitations of Claim 1 but do not disclose that each wheel bearing of the plurality of wheel bearings comprises an orifice defined by bushings extending with the plurality of tapered roller bearings located behind the bushings within a bearing pocket. 
Kouscheschi teaches a guide roller rotating bearing for high heat applications (abs). This guide roller rotating bearing holds a guide shaft  through an orifice with a bushing extending partially therethrough (Figs. 1, 2 paragraphs [0014] [0021] bushing may be held on the shaft end by means of a clamping member...roller bearing device – 71, 72 on either side of shaft,  bushing – 9 shaft end- 6) and these bearing devices comprise roller bearings located behind the bushings within a bearing pocket (Fig. 2 paragraph [0022] ...an inner ring – 15  surface – 16  facing towards the bushing – 9   which has two flange members – 17, 18  on the surface facing towards the outer ring – 11...  these flange member fix the cylindrical rollers – 19  in both axial directions between the inner ring – 15  and the outer ring – 11). See Fig. 2 below:

		
    PNG
    media_image6.png
    901
    680
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have modified the Hagen/Lemelson combination whereby a plurality of wheel bearings used in wheel blocks  defined by bushings extending partially  therethrough and the plurality of the tapered roller bearings of the Hagen/Lemelson combination are located behind the bushings within a bearing pocket, as taught by Kouscheschi.
This would be advantageous because this protects the roller bearings (paragraph [0021] bushing – 9 serves as a protective covering) and this would avoid the disadvantages of frequent replacement of these bearings due to wear and material removal (paragraph [0003]). 

Regarding Claim 8,  the combination of Hagen, Lemelson and Kouscheschi disclose all the limitations of Claim 7 and Kouscheschi further discloses that the bearing pocket is accessible by means of a snap ring retainer fitted to the outer surface of the wheel bearing (Fig. 2 paragraphs [0016] [0022] loose flange element ...provided as a safety ring on the outer ring ... replacement of wear parts is substantially facilitated...; safety ring – 12 forms the second flange member – 14 as a loose flange member...)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712